UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02409 The Mexico Fund, Inc. (Exact name of registrant as specified in charter) 1treet, NW Washington, DC 20006-2401 (Address of principal executive offices) (Zip code) José Luis Gómez Pimienta President The Mexico Fund, Inc. 1treet, NW Washington, DC 20006-2401 (Name and address of agent for service) Copies of communications to: Sander M. Bieber, Esq. Dechert LLP 1treet, NW Washington, DC 20006-2401 Registrant's telephone number, including area code: 202-261-7941 Date of fiscal year end: October 31 Date of reporting period: July 1, 2009 - June 30, 2010 Item 1.Proxy Voting Record Below is The Mexico Fund, Inc.’s proxy voting record for the period July 1, 2009 through June 30, 2010. Symbol Cusip MTG Type of Who Type of For Company (NYSE) (BMV) No. Date MTG Matter Voted On From Voted Vote Mgm América Móvil, S.A.B. de C.V. AMX AMX 2364W105 12/01/09 Ordinary Payment of a cash dividend Mgmt. No - - América Móvil, S.A.B. de C.V. AMX AMX 2364W106 12/01/09 Ordinary 2008 Fiscal Report Mgmt. No - - América Móvil, S.A.B. de C.V. AMX AMX 2364W107 12/01/09 Ordinary Designation of delegates Mgmt. No - - América Móvil, S.A.B. de C.V. AMX AMX 2364W108 03/17/10 Extraordinary Amendments in the Articles of Incorporation Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W108 03/17/10 Extraordinary Designation of delegates Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W108 03/17/10 Ordinary Uses of 20% or more of the reported 2009 consolidated assets Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W108 03/17/10 Ordinary Designation of delegates Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W108 04/07/10 Special Appointment of the Board of Directors of the "L" series Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W108 04/07/10 Special Designation of delegates Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/07/10 Annual Presentation of 2009 Results and the Board of Directors' Report Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/07/10 Annual Payment of a cash dividend Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/07/10 Annual Appointment of the Board of Directors Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/07/10 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/07/10 Annual Amount of the share buyback Fund Mgmt. Yes For Yes América Móvil, S.A.B. de C.V. AMX AMX 2364W105 04/07/10 Annual Designation of delegates Mgmt. Yes For Yes Grupo Aeroportuario del Sureste, S.A.B. de C.V. ASR ASUR 40051E202 04/26/10 Annual Presentation of 2009 Results and the Board of Directors' Report Mgmt. Yes For Yes Grupo Aeroportuario del Sureste, S.A.B. de C.V. ASR ASUR 40051E202 04/26/10 Annual Payment of a cash dividend Mgmt. Yes For Yes Grupo Aeroportuario del Sureste, S.A.B. de C.V. ASR ASUR 40051E202 04/26/10 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Grupo Aeroportuario del Sureste, S.A.B. de C.V. ASR ASUR 40051E202 04/26/10 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Grupo Aeroportuario del Sureste, S.A.B. de C.V. ASR ASUR 40051E202 04/26/10 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Grupo Aeroportuario del Sureste, S.A.B. de C.V. ASR ASUR 40051E202 04/26/10 Annual Designation of delegates Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 04/14/10 Annual Presentation of 2009 Results and the Board of Directors' Report Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 04/14/10 Annual Payment of a cash dividend Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 04/14/10 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 04/14/10 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 04/14/10 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Grupo Bimbo, S.A.B. de C.V. N/A BIMBO N/A 04/14/10 Annual Designation of delegates Mgmt. Yes For Yes Bolsa Mexicana de Valores, S.A.B. de C.V. N/A BOLSA N/A 04/26/10 Annual Presentation of 2009 Results and the Board of Directors' Report Mgmt. Yes For Yes Bolsa Mexicana de Valores, S.A.B. de C.V. N/A BOLSA N/A 04/26/10 Annual Payment of a cash dividend Mgmt. Yes For Yes Bolsa Mexicana de Valores, S.A.B. de C.V. N/A BOLSA N/A 04/26/10 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Bolsa Mexicana de Valores, S.A.B. de C.V. N/A BOLSA N/A 04/26/10 Annual Ratification of the Alliance with CME Mgmt. Yes For Yes Bolsa Mexicana de Valores, S.A.B. de C.V. N/A BOLSA N/A 04/26/10 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Bolsa Mexicana de Valores, S.A.B. de C.V. N/A BOLSA N/A 04/26/10 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Bolsa Mexicana de Valores, S.A.B. de C.V. N/A BOLSA N/A 04/26/10 Annual Designation of delegates Mgmt. Yes For Yes Bolsa Mexicana de Valores, S.A.B. de C.V. N/A BOLSA N/A 04/26/10 Extraordinary Amendments in the Articles of Incorporation regarding capital Mgmt. Yes For Yes Bolsa Mexicana de Valores, S.A.B. de C.V. N/A BOLSA N/A 04/26/10 Extraordinary Designation of delegates Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 09/04/09 Extraordinary Increase in capital and issuance of convertible bonds Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 09/04/09 Extraordinary Designation of delegates Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 04/29/10 Annual Presentation of 2009 Results and the Board of Directors' Report Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 04/29/10 Annual Amendments in the Articles of Incorporation regarding capital Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 04/29/10 Annual Increase in capital and number of shares Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 04/29/10 Annual Election of Directors Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 04/29/10 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 04/29/10 Annual Designation of delegates Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 06/09/10 CPO Holders Issuance of new"CPO" shares Mgmt. Yes For Yes Cemex, S.A.B. de C.V. CX CEMEX 06/09/10 CPO Holders Designation of delegates Mgmt. Yes For Yes Banco Compartamos, S.A. Institución de Banca Múltiple N/A COMPART N/A 04/19/10 Annual Presentation of 2009 Results and the Board of Directors' Report Mgmt. Yes For Yes Banco Compartamos, S.A. Institución de Banca Múltiple N/A COMPART N/A 04/19/10 Annual Payment of a cash dividend Mgmt. Yes For Yes Banco Compartamos, S.A. Institución de Banca Múltiple N/A COMPART N/A 04/19/10 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Banco Compartamos, S.A. Institución de Banca Múltiple N/A COMPART N/A 04/19/10 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Banco Compartamos, S.A. Institución de Banca Múltiple N/A COMPART N/A 04/19/10 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Banco Compartamos, S.A. Institución de Banca Múltiple N/A COMPART N/A 04/19/10 Annual Designation of delegates Mgmt. Yes For Yes First Cash Financial Services, Inc. FCFS FCFS N/A 06/16/10 Annual Election of Directors Mgmt. No - - First Cash Financial Services, Inc. FCFS FCFS N/A 06/16/10 Annual Election of Independent Auditors Mgmt. No - - First Cash Financial Services, Inc. FCFS FCFS N/A 06/16/10 Annual Approval of Executive Performance Incentive Plan Mgmt. No - - First Cash Financial Services, Inc. FCFS FCFS N/A 06/16/10 Annual Designation of delegates Mgmt. No - - Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 04/26/10 Annual Presentation of 2009 Results and the Board of Directors' Report Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 04/26/10 Annual Payment of a cash dividend Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 04/26/10 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 04/26/10 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 04/26/10 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Fomento Económico Mexicano, S.A.B. de C.V. FMX FEMSA 04/26/10 Annual Designation of delegates Mgmt. Yes For Yes Grupo Cementos de Chihuahua, S.A.B. de C.V. N/A GCC N/A 03/23/10 Ordinary Appointment of Board of Directors to negociate debt restructure Mgmt. Yes For Yes Grupo Cementos de Chihuahua, S.A.B. de C.V. N/A GCC N/A 03/23/10 Ordinary Designation of delegates Mgmt. Yes For Yes Grupo Cementos de Chihuahua, S.A.B. de C.V. N/A GCC N/A 04/30/10 Annual Presentation of 2009 Results and the Board of Directors' Report Mgmt. Yes For Yes Grupo Cementos de Chihuahua, S.A.B. de C.V. N/A GCC N/A 04/30/10 Annual Appointment of the Board of Directors Mgmt. Yes For Yes Grupo Cementos de Chihuahua, S.A.B. de C.V. N/A GCC N/A 04/30/10 Annual Designation of members of the Company'sCommittees Mgmt. Yes For Yes Grupo Cementos de Chihuahua, S.A.B. de C.V. N/A GCC N/A 04/30/10 Annual Amount of the share buyback Fund Mgmt. Yes For Yes Grupo Cementos de Chihuahua,
